Citation Nr: 18100109
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-28 872A
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
Entitlement to an initial compensable disability rating for onychomycosis is denied.  
FINDING OF FACT
The Veterans onychomycosis required no treatment during the period on appeal and covered less than 5 percent of the entire body and less than 5 percent of exposed areas.
CONCLUSION OF LAW
The criteria for an initial compensable disability rating for onychomycosis have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118 Diagnostic Code 7813 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active duty service from June 2006 to May 2010 in the United States Marine Corps.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, granting service connection for onychomycosis and assigning a noncompensable (0 percent) evaluation, effective as of May 8, 2010.  .  
The Board remanded the issue for further development in March 2016.  The case has been returned to the Board for appellate review. 
 
1. Entitlement to an initial compensable disability rating for onychomycosis.
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veterans onychomycosis is rated under Diagnostic Code 7813 for dermatophytosis.  Under that regulation, the Veterans onychomycosis should be rated as disfigurement of the head, face, or neck, scars, or dermatitis, depending on the predominant disability.  38 C.F.R. § 4.118.
The Board notes that the Veterans onychomycosis is not of the head, face, or neck, and did not result in scarring.  Therefore, the Board will consider rating the Veterans disability under Diagnostic Code 7806 for dermatitis or eczema.  Under that regulation:
More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent disability rating.    
20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent disability rating. 
At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent disability rating.  
Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period warrants a noncompensable disability rating. 38 C.F.R. § 4.118.
The Veterans treatment records show no treatment for onychomycosis during the period on appeal.  
The Veteran was afforded a VA examination in April 2010.  The Veteran reported being diagnosed with a fungal infection in the nail of the right big toe.  The examiner noted that the skin disease did not involve any areas that are exposed to the sun.  The examiner noted itching and crusting on the right big toe.  The Veteran had no exudation, ulcer formation, or shedding.  He had not undergone any treatment over the prior 12 months. He had nail surgery to remove the nail.  Examination showed no rashes, lesions, or signs of skin disease.  The examiner noted no ulceration, edema, or stasis dermatitis.  The examiner noted ecchymosis due to recent surgery to remove the toenail.  The examiner diagnosed status post onychomycosis and status post-surgical removal of the toenail.
The Veteran was afforded another VA examination in March 2017.  The examiner diagnosed onychomycosis status post right great toenail removal.  The Veteran's right great toenail was removed in service.  He had it removed four times but each time it grew back abnormally.  He went to see a specialist who told him it would never grow back normally, so he had the matrix removed from the bone and no longer has a toenail.  The Veteran had not been treated with oral or topical medications in the prior 12 months for any skin condition.  The physical examination showed that the Veterans onychomycosis covered less than five percent of the total body area and less than five percent of the exposed areas.  The examiner diagnosed onychomycosis and noted thickened ridged nails of the feet.  The Veteran's skin condition did not impact his ability to work.  The claims file was reviewed.  The examiner again noted that the estimated body area percentage was less than five percent.  The examiner specifically found no scars present.
In sum, the Veterans onychomycosis did not affect the head, face, or neck and did not result in scarring.  The onychomycosis covered less than 5 percent of the exposed skin and less than 5 percent of the entire body.  The Veterans treatment records and VA examinations show no treatment for onychomycosis over the course of the period on appeal.  Based on these findings, the Veterans symptoms do not manifest to a degree that more nearly approximates a compensable disability rating for onychomycosis.  The Board finds that the preponderance of the evidence is against the claim.
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2014).
REMANDED ISSUES
Entitlement to service connection for left ear hearing loss and entitlement to an initial compensable disability rating for right ear hearing loss are remanded for additional development.
The Board remanded the issues for further development in March 2016, in part, for a VA audiological examination.  The Board notes that the Veteran requested that his original examination be rescheduled.  He informed the VA that he would be in town in late August and early September.  The Veterans examination was scheduled for September 15, 2017.  The Veteran failed to appear.  
Although the Veteran failed to appear, his representative in a February 2018 appellate brief asserts that the Veteran missed the examination for good cause and that any denial of benefits should not be based on a failure to report.  The Board acknowledges that the good cause asserted by the Veterans representative has not been explained or described.  The Board will, however, give the Veteran the benefit of the doubt and attempt to obtain an additional VA examination.  Should the Veteran fail to appear at this examination, the RO should obtain a medical opinion regarding the significant improvement in hearing thresholds between the December 2009 audiometric evaluation and the June 2010 VA examination.  
The Board emphasizes that this examination is vital to the Veterans claim and that should the Veteran fail to appear for another examination, it may be detrimental to his claim.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with VA in developing evidence  the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The matters are REMANDED for the following action:
1. Schedule the Veteran for a VA audiological examination to ascertain and evaluate the current level of severity of the Veterans hearing loss.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veterans disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the hearing loss.  
The examiner should also determine if the Veteran has left ear hearing loss for VA purposes.  The examiner should then answer the following:
a.)  Is it at least as likely as not (50 percent probability or more) that any left ear hearing loss began in service, was caused by service, or are otherwise related to the Veterans active service.    
b.)  If the Veteran does not currently have left ear hearing loss for VA purposes, the examiner should provide an opinion as to why the Veterans hearing loss in December 2009 was significantly different from the June 2010 audiometric findings.
A complete rationale must be provided for all opinions offered.  
2.  If the Veteran does not appear at the examination, the RO should nonetheless obtain an opinion as to why the Veterans hearing loss in December 2009 was significantly different from the June 2010 audiometric findings.  
A complete rationale must be provided for all opinions offered.  
3.  After undertaking the development above and any additional development deemed necessary, the Veterans claims regarding entitlement to service connection for left ear hearing loss and entitlement to a compensable disability rating for right ear hearing loss should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

